Cite as 2014 Ark. App. 116



                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No.CV-13-933


                                               Opinion Delivered   February 12, 2014

 AMANDA BORDER                          APPEAL FROM THE GREENE
                                        COUNTY CIRCUIT COURT
                              APPELLANT [NO. JV-2012-81]

 V.
                                               HONORABLE BARBARA HALSEY,
 ARKANSAS DEPARTMENT OF                        JUDGE
 HUMAN SERVICES and MINOR
 CHILD

                               APPELLEES AFFIRMED; MOTION TO
                                         WITHDRAW GRANTED

                             RHONDA K. WOOD, Judge

       This is a no-merit appeal from an order terminating the parental rights of appellant

Amanda Border to her child, B.B. Border’s attorney has filed a motion to withdraw as

counsel and a no-merit brief pursuant to Linker-Flores v. Arkansas Department of Human

Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i)

(2012), asserting that there are no issues of arguable merit to support the appeal. The brief

includes a discussion of the sufficiency of the evidence to support the termination order,

all matters in the record that might arguably support an appeal, all adverse rulings, and a

statement as to why counsel considers each point raised as incapable of supporting a

meritorious appeal. The clerk of this court sent a copy of the brief and motion to Border,
                               Cite as 2014 Ark. App. 116


advising her that she had the right to file pro se points for reversal. Border did not

respond.

      After careful review of the record in accordance with Rule 6-9(i) of the Rules of

the Arkansas Supreme Court and Court of Appeals, we hold that this appeal lacks merit.

Counsel complied with our requirements for no-merit termination cases, and we affirm by

memorandum opinion. In Re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63

(1985); Ark. Sup. Ct. R. 5-2(e).

      Affirmed; motion to withdraw as counsel granted.

      GLADWIN, C.J., and BROWN, J., agree.

      Deborah R. Sallings, Arkansas Public Defender Commission, for appellant.

      No response.




                                           2